Case 5:19-cv-00923-EEF-MLH Document 20 Filed 02/02/21 Page 1 of 2 PageID #: 455




                         UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

 JAMES L. COLVIN                                  CIVIL ACTION NO. 19-923-P

 VERSUS                                           JUDGE FOOTE

 WARDEN ROBERT TANNER                             MAGISTRATE JUDGE HORNSBY

                                     JUDGMENT

        Petitioner has filed a motion to amend [Record Document 16] attempting to assert

 a violation of the rule enunciated in McCoy v. Louisiana, 138 S. Ct. 1500 (2018). He

 contends that this is permitted by 28 U.S.C. § 2244(b)(2)(A), which allows a court to hear

 a claim presented in a second or successive habeas petition when the claim “relies on a new

 rule of constitutional law, made retroactive to cases on collateral review by the Supreme

 Court, that was previously unavailable.” McCoy has not been made retroactively

 applicable, however, and therefore § 2244(b)(2)(A) does not authorize Petitioner to bring

 this claim. Smith v. Stein, 982 F.3d 229, 235 (4th Cir. 2020); Christian v. Thomas, --- F.3d

 –, No. 19-70036, 2020 WL 7331890, at *7 (9th Cir. Dec. 14, 2020). Because Petitioner

 cannot add a McCoy claim to his complaint, his motion to amend is DENIED.

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, including written

 objections filed by Petitioner, and determining that the findings are correct under the

 applicable law, IT IS ORDERED that Petitioner's application for writ of habeas corpus is

 DISMISSED WITHOUT PREJUDICE for lack of jurisdiction. Rule 11 of the Rules
Case 5:19-cv-00923-EEF-MLH Document 20 Filed 02/02/21 Page 2 of 2 PageID #: 456




 Governing Section 2254 Proceedings for the U.S. District Courts requires the district

 court to issue or deny a certificate of appealability when it enters a final order adverse

 to the applicant. The court, after considering the record in this case and the standard set

 forth in 28 U.S.C. Section 2253, denies a certificate of appealability. Jurists of reason

 would not find it debatable whether the petition states a valid claim of the denial of a

 constitutional right and whether this court was correct in its procedural ruling. See Slack

 v. McDaniel, 120 S. Ct. 1595, 1604 (2000).

        THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this
  2nd            February
               Xxxxx 2021.
 _____ day of January




                                          ELIZABETH ERNY FOOTE
                                          UNITED STATES DISTRICT JUDGE
